                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN


In re:                                                                 §      Case No. 18-20962-DOB
                                                                       §
TERRY LEE LINTERN                                                      §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 05/11/2018. The
        undersigned trustee was appointed on 05/11/2018.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $17,291.57

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                    $0.00
                          Administrative expenses                                                                                        $0.00
                          Bank service fees                                                                                             $73.69
                          Other Payments to creditors                                                                                    $0.00
                          Non-estate funds paid to 3rd Parties                                                                           $0.00
                          Exemptions paid to the debtor                                                                              $7,912.35
                          Other payments to the debtor                                                                                   $0.00

                          Leaving a balance on hand of1                                                                              $9,305.53

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)

       18-20962-dob                Doc 31          Filed 10/11/18              Entered 10/11/18 08:06:12                        Page 1 of 10
     6. The deadline for filing non-governmental claims in this case was 09/13/2018 and the deadline
        for filing government claims was 09/13/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $1,687.92. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $1,687.92,
for a total compensation of $1,687.922. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$85.57, for total expenses of $85.57.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 10/10/2018                                                         By:       /s/ Daniel C. Himmelspach
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)

       18-20962-dob                Doc 31          Filed 10/11/18              Entered 10/11/18 08:06:12                        Page 2 of 10
                                                                                                                                                 Page No:     1
                                                                            FORM 1
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Exhibit A
                                                                ASSET CASES
Case No.:                     18-20962-DSO                                                         Trustee Name:                             Daniel C. Himmelspach
Case Name:                    LINTERN, TERRY LEE                                                   Date Filed (f) or Converted (c):          05/11/2018 (f)
For the Period Ending:        10/10/2018                                                           §341(a) Meeting Date:                     06/13/2018
                                                                                                   Claims Bar Date:                          09/13/2018

                         1                                2                      3                           4                        5                       6

                 Asset Description                     Petition/        Estimated Net Value              Property               Sales/Funds            Asset Fully
                  (Scheduled and                     Unscheduled       (Value Determined by              Abandoned             Received by the      Administered (FA) /
             Unscheduled (u) Property)                  Value                 Trustee,             OA =§ 554(a) abandon.           Estate             Gross Value of
                                                                      Less Liens, Exemptions,                                                        Remaining Assets
                                                                         and Other Costs)

 Ref. #
1       Household goods and                              $2,375.00                        $0.00                                             $0.00                    FA
        furnishings See Attached.
2       Electronics See Attached.                        $2,050.00                      $200.00                                             $0.00                    FA
3       Equipment for sports and                           $375.00                      $200.00                                             $0.00                    FA
        hobbies See Attached.
4       Clothes All Clothing                               $500.00                        $0.00                                             $0.00                    FA
5       Non-farm animals Cat                                  $0.00                       $0.00                                             $0.00                    FA
        (adopted feral cat from
        deceased wife)
6       Any other personal and                           $1,535.00                        $0.00                                             $0.00                    FA
        household items you did not
        already list, including any
        health aids you did not list See
        Attached.
7       Cash                                               $400.00                        $0.00                                             $0.00                    FA
8      Checking account: Wanigas                           $191.28                    $8,478.37                                       $16,782.00                     FA
       Federal Credit Union
Asset Notes:     According to SOFA
9      Savings account: Wanigas                            $124.37                      $385.20                                           $509.57                    FA
       Federal Credit Union
Asset Notes:     According to SOFA
10      Other financial account: MI                        $180.00                      $180.00                                             $0.00                    FA
        Unemployment Debit Card
11      2017 | Federal:                                  $4,272.00                        $0.00                                             $0.00                    FA
12      Inheritance from deceased wife.                  $1,000.00                        $0.00                                             $0.00                    FA
        (Two vehicles: 2006 Chevy
        Cobolt and 1999 GMC Station
        Wagon)


TOTALS (Excluding unknown value)                                                                                                        Gross Value of Remaining Assets
                                                       $13,002.65                    $9,443.57                                        $17,291.57                 $0.00




     Major Activities affecting case closing:
      06/19/2018      $17,291.57 preference received 6/13/18. Working on settlement with Debtor regarding exempt portion.
      06/13/2018      Case open to pursue non-exempt assets.


 Initial Projected Date Of Final Report (TFR):          12/31/2019                                                    /s/ DANIEL C. HIMMELSPACH
 Current Projected Date Of Final Report (TFR):          12/31/2019                                                    DANIEL C. HIMMELSPACH
                                                                                                                      Chapter 7 Trustee
                                                                                                                      PO Box 5856
                                                                                                                      Saginaw, MI 48603
                                                                                                                      Tel: (989) 790-0400
                                                                                                                      trusteehimmelspach@gmail.com
                   18-20962-dob              Doc 31           Filed 10/11/18           Entered 10/11/18 08:06:12                      Page 3 of 10
                                                                                                                                                        Page No: 1
                                                                       FORM 2                                                                       Exhibit B
                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-20962-DSO                                                               Trustee Name:                          Daniel C.
                                                                                                                                                    Himmelspach
Case Name:                        LINTERN, TERRY LEE                                                        Bank Name:                              Green Bank
Primary Taxpayer ID #:            **-***0968                                                                 Checking Acct #:                       ******6201
Co-Debtor Taxpayer ID #:                                                                                     Account Title:
For Period Beginning:             5/11/2018                                                                  Blanket bond (per case limit):         $2,000,000.00
For Period Ending:                10/10/2018                                                                 Separate bond (if applicable):

       1                2                     3                                  4                                              5               6                    7

   Transaction       Check /             Paid to/                    Description of Transaction              Uniform          Deposit      Disbursement          Balance
      Date            Ref. #          Received From                                                         Tran Code           $               $


06/13/2018                     Sagelink Credit Union                                                            *             $17,291.57                          $17,291.57
                      {8}                                Preference Funds (SOFA)             $16,782.00     1129-000                                              $17,291.57
                      {9}                                Preference Funds (SOFA)                  $509.57   1129-000                                              $17,291.57
06/29/2018                     Green Bank                Bank Service Fee                                   2600-000                            $16.20            $17,275.37
07/31/2018                     Green Bank                Bank Service Fee                                   2600-000                            $26.97            $17,248.40
08/09/2018           3001      TERRY LINTERN             Debtor's Exemption Regarding Settlement            8100-002                          $7,912.35             $9,336.05
                                                         p/o 8/8/18
08/31/2018                     Green Bank                Bank Service Fee                                   2600-000                            $30.52              $9,305.53

                                                                TOTALS:                                                       $17,291.57      $7,986.04             $9,305.53
                                                                    Less: Bank transfers/CDs                                       $0.00          $0.00
                                                                Subtotal                                                      $17,291.57      $7,986.04
                                                                    Less: Payments to debtors                                      $0.00      $7,912.35
                                                                Net                                                           $17,291.57         $73.69


  For the period of 5/11/2018 to 10/10/2018                                          For the entire history of the account between 06/13/2018 to 10/10/2018

  Total Compensable Receipts:                           $17,291.57                   Total Compensable Receipts:                                    $17,291.57
  Total Non-Compensable Receipts:                            $0.00                   Total Non-Compensable Receipts:                                     $0.00
  Total Comp/Non Comp Receipts:                         $17,291.57                   Total Comp/Non Comp Receipts:                                  $17,291.57
  Total Internal/Transfer Receipts:                          $0.00                   Total Internal/Transfer Receipts:                                   $0.00


  Total Compensable Disbursements:                          $73.69                   Total Compensable Disbursements:                                   $73.69
  Total Non-Compensable Disbursements:                   $7,912.35                   Total Non-Compensable Disbursements:                            $7,912.35
  Total Comp/Non Comp Disbursements:                     $7,986.04                   Total Comp/Non Comp Disbursements:                              $7,986.04
  Total Internal/Transfer Disbursements:                     $0.00                   Total Internal/Transfer Disbursements:                              $0.00




                  18-20962-dob                Doc 31    Filed 10/11/18               Entered 10/11/18 08:06:12                          Page 4 of 10
                                                                                                                                                      Page No: 2
                                                                      FORM 2                                                                      Exhibit B
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-20962-DSO                                                             Trustee Name:                           Daniel C.
                                                                                                                                                  Himmelspach
Case Name:                      LINTERN, TERRY LEE                                                        Bank Name:                              Green Bank
Primary Taxpayer ID #:          **-***0968                                                                Checking Acct #:                        ******6201
Co-Debtor Taxpayer ID #:                                                                                  Account Title:
For Period Beginning:            5/11/2018                                                                Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               10/10/2018                                                               Separate bond (if applicable):

      1                 2                    3                                  4                                            5                6                    7

  Transaction        Check /            Paid to/                    Description of Transaction            Uniform          Deposit      Disbursement           Balance
     Date             Ref. #         Received From                                                       Tran Code           $               $




                                                                                                                                                NET             ACCOUNT
                                                                         TOTAL - ALL ACCOUNTS                    NET DEPOSITS              DISBURSE            BALANCES

                                                                                                                        $17,291.57         $7,986.04              $9,305.53




 For the period of 5/11/2018 to 10/10/2018                                          For the entire history of the case between 05/11/2018 to 10/10/2018

 Total Compensable Receipts:                           $17,291.57                   Total Compensable Receipts:                                   $17,291.57
 Total Non-Compensable Receipts:                            $0.00                   Total Non-Compensable Receipts:                                    $0.00
 Total Comp/Non Comp Receipts:                         $17,291.57                   Total Comp/Non Comp Receipts:                                 $17,291.57
 Total Internal/Transfer Receipts:                          $0.00                   Total Internal/Transfer Receipts:                                  $0.00


 Total Compensable Disbursements:                          $73.69                   Total Compensable Disbursements:                                  $73.69
 Total Non-Compensable Disbursements:                   $7,912.35                   Total Non-Compensable Disbursements:                           $7,912.35
 Total Comp/Non Comp Disbursements:                     $7,986.04                   Total Comp/Non Comp Disbursements:                             $7,986.04
 Total Internal/Transfer Disbursements:                     $0.00                   Total Internal/Transfer Disbursements:                             $0.00




                                                                                                     /s/ DANIEL C. HIMMELSPACH
                                                                                                     DANIEL C. HIMMELSPACH
                                                                                                     Chapter 7 Trustee
                                                                                                     PO Box 5856
                                                                                                     Saginaw, MI 48603
                                                                                                     Tel: (989) 790-0400
                                                                                                     trusteehimmelspach@gmail.com




                 18-20962-dob                Doc 31    Filed 10/11/18               Entered 10/11/18 08:06:12                        Page 5 of 10
                                                              CLAIM ANALYSIS REPORT                                                    Page No: 1
                                                                                                                                   Exhibit C

Case No.            18-20962-DSO                                                                                   Trustee Name: Daniel C. Himmelspach
Case Name:          LINTERN, TERRY LEE                                                                                                     Date: 10/10/2018
Claims Bar Date:    09/13/2018

 Claim        Creditor Name           Claim        Claim     Uniform      Amount        Amount          Interest         Tax                   Net
  No.:                                Class        Status      Tran       Allowed        Paid                                              Remaining
                                                               Code                                                                         Balance

          DANIEL C.               Attorney for   Allowed     3110-000       $3,080.00           $0.00         $0.00            $0.00                $3,080.00
          HIMMELSPACH             Trustee Fees
                                  (Trustee
                                  Firm)
           PO Box 5856
           3064 Boardwalk
           Saginaw MI 48603
          DANIEL C.               Trustee        Allowed     2200-000          $85.57           $0.00         $0.00            $0.00                  $85.57
          HIMMELSPACH,            Expenses
          TRUSTEE
           PO Box 5856
           3064 Boardwalk
           Saginaw MI 48603
          DANIEL C.               Trustee        Allowed     2100-000       $1,687.92           $0.00         $0.00            $0.00                $1,687.92
          HIMMELSPACH,            Compensatio
          TRUSTEE                 n
           PO Box 5856
           3064 Boardwalk
           Saginaw MI 48603
      1   SAGELINK CREDIT         General        Allowed     7100-000      $20,137.30           $0.00         $0.00            $0.00            $20,137.30
          UNION                   Unsecured §
                                  726(a)(2)
         Po Box 108
         Durand MI 48429-0108
Claim Notes: (1-1) Michigan judgment for monies loaned
      2   CVI SGP-CO              Pers. Prop.    Allowed     4210-000           $0.00           $0.00         $0.00            $0.00                   $0.00
          ACQUISITION TRUST       &
                                  Intangibles-
                                  -Consensual
                                  Liens (UCC,
                                  chattel,
                                  PMSI)
         c/o Resurgent Capital
         Services
         PO BOX 10675
         Greenville SC
         29603-0675
Claim Notes: In Re Padget

                                                                           $24,990.79           $0.00         $0.00         $0.00               $24,990.79




                   18-20962-dob          Doc 31          Filed 10/11/18     Entered 10/11/18 08:06:12              Page 6 of 10
                                                              CLAIM ANALYSIS REPORT                                    Page No: 2
                                                                                                                     Exhibit C

Case No.            18-20962-DSO                                                                        Trustee Name: Daniel C. Himmelspach
Case Name:          LINTERN, TERRY LEE                                                                                     Date: 10/10/2018
Claims Bar Date:    09/13/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                  Claim     Amount         Amount        Interest       Tax               Net
                                                   Amount     Allowed         Paid                                      Remaining
                                                                                                                          Balance


         Attorney for Trustee Fees (Trustee       $3,080.00     $3,080.00        $0.00         $0.00        $0.00           $3,080.00
         Firm)

         General Unsecured § 726(a)(2)           $20,137.30    $20,137.30        $0.00         $0.00        $0.00          $20,137.30

         Pers. Prop. & Intangibles-                $279.48          $0.00        $0.00         $0.00        $0.00                 $0.00
         -Consensual Liens (UCC, chattel,
         PMSI)

         Trustee Compensation                     $1,687.92     $1,687.92        $0.00         $0.00        $0.00           $1,687.92

         Trustee Expenses                           $85.57        $85.57         $0.00         $0.00        $0.00             $85.57




                   18-20962-dob               Doc 31     Filed 10/11/18     Entered 10/11/18 08:06:12   Page 7 of 10
                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           18-20962-DOB
Case Name:          TERRY LEE LINTERN
Trustee Name:       Daniel C. Himmelspach

                                                                Balance on hand:                   $9,305.53


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim           Proposed
                                                                Amount of      Payments to           Amount
                                                                   Claim             Date
           2 CVI SGP-CO                         $279.48              $0.00           $0.00                $0.00
             Acquisition Trust


                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                     $9,305.53

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim           Proposed
                                                                Requested      Payments to          Payment
                                                                                     Date
Daniel C. Himmelspach, Trustee, Trustee Fees                     $1,687.92           $0.00          $1,687.92
Daniel C. Himmelspach, Trustee, Trustee Expenses                    $85.57           $0.00               $85.57
Daniel C. Himmelspach, Attorney for Trustee Fees                 $3,080.00           $0.00          $3,080.00


                          Total to be paid for chapter 7 administrative expenses:                  $4,853.49
                                                             Remaining balance:                    $4,452.04

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $4,452.04

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE




UST Form 101-7-TFR (5/1/2011)
  18-20962-dob          Doc 31      Filed 10/11/18        Entered 10/11/18 08:06:12       Page 8 of 10
                                                 Total to be paid to priority claims:                 $0.00
                                                                Remaining balance:                $4,452.04

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $20,137.30 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 22.1 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim      Proposed
                                                                    of Claim       Payments to      Amount
                                                                                         Date
           1 Sagelink Credit Union                                $20,137.30             $0.00     $4,452.04


                                Total to be paid to timely general unsecured claims:              $4,452.04
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                  $0.00
                                                                 Remaining balance:                   $0.00




UST Form 101-7-TFR (5/1/2011)
  18-20962-dob          Doc 31         Filed 10/11/18       Entered 10/11/18 08:06:12        Page 9 of 10
UST Form 101-7-TFR (5/1/2011)
 18-20962-dob           Doc 31   Filed 10/11/18   Entered 10/11/18 08:06:12   Page 10 of 10
